Detailed Action
Summary
1. This office action is in response to the application filed on October 01, 2020. 
2. Claims 1-20 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on October 01, 2020 are acceptable. 
Claim Objection 
5. Claim 9 is objected to because of the following informalities: 
Claim 9 recites “a ground terminal” in line 9 should be “the ground terminal”.
Claim Rejections - 35 USC § 102
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 8-11 and 14-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cui “20170090493”.
In re to claim1, Cui discloses a linear regulator (Figs. 2-3 shows a linear regulator, see parag.0015, lines 1-2), comprising: a pass transistor (power transistor 112) comprising: a first terminal (drain terminal of 112) coupled to an input terminal (drain terminal is coupled to the V.sub. in. Examiner noted that Vsupply and Vin can be the same voltage, see parag.0017, lines 5); a second terminal (source terminal of 112) coupled to an output terminal (source terminal of 112 is coupled to a connection terminal of capacitor C.sub.load at V.sub.out); and a third terminal (gate terminal of 112); a buffer transistor (driver circuit 114 is also a gain buffer circuit, see parag.0021, lines 1-7. Examiner noted that driver circuit 114 or a gain buffer circuit comprises transistors M2, M3, M4, M5, M6, M7, M9 and M10 as shown in Fig.3) comprising: a first terminal  (Figs. 2 shows driver circuit is coupled to source terminals of M2&M3 are coupled to V.sub.supply are equivalent to first terminal. Examiner noted that Vsupply and Vin can be the same voltage, thus the source terminals of M2&M3 and drain terminal of transistor 112 can have same input terminal) coupled to the input terminal (source terminals of M2&M3 are coupled to input terminal of V.sub.supply); a second terminal (Figs. 2 and 3 shows that the output terminal of drive circuit t 114 is coupled to V.sub.gate); a third terminal  (source terminals of M8-M10 are coupled the source  terminal of transistor 112 is equivalent to third terminal) coupled to the second terminal of the buffer transistor (source terminals of M8-M9 are coupled to the output terminal of drive circuit  114 via transistor M10) and the third terminal of the pass transistor (source terminals of M8-M10 are coupled the source  terminal of transistor 112 ); and a fourth 
In re to claim 8, Cui discloses (Figs. 2-3), a voltage divider (feedback network 118) comprising: a first terminal coupled to the output terminal (R1 terminal coupled to the output terminal at Vout); a second terminal coupled to a ground terminal (R2 is coupled to the ground); and a third terminal (a connection terminal of Vfb ); a reference voltage circuit (Vref circuit is coupled to the transistor of error amplifier circuit 116) ; and an error amplifier (error amplifier circuit 116)  comprising: a first input terminal (a connection terminal of the gate M12 and V.sub.ref) coupled to the reference voltage circuit (V.sub.ref); a second input terminal (a connection terminal of gate terminal of M13 and Vfb ) coupled to the third terminal of the voltage divider (connection of Vfb between R1 and R2); and an output terminal (connection terminal of Capacitor Cload at Vout).  
In re to claim 9, Cui discloses (Figs. 2-3), wherein: the buffer transistor (driver circuit 114 or a gain buffer circuit comprises transistors M2, M3, M4, M5, M6, M7, M9 and M10 as shown in Fig.3)  is a first buffer transistor (transistors M2 and M3); and the linear regulator (Fig.3) further comprises: a second buffer transistor (transistor M4, M5 and M7-M10) comprising: a first terminal (a source connection terminal of transistor M8-
In re to claim 10, Cui discloses a linear regulator (Figs. 2-3 shows a linear regulator, see parag.0015, lines 1-2), comprising: a pass transistor (power transistor 112) configured to pass a current (current I3) from an input terminal (drain terminal is coupled to the V.sub. in. Examiner noted that Vsupply and Vin can be the same voltage, see parag.0017, lines 5); to an output terminal (source terminal of 112 is coupled to a connection terminal of capacitor C.sub.load at V.sub.out); a buffer transistor (driver circuit 114 is also a gain buffer circuit, see parag.0021, lines 1-7. Examiner noted that driver circuit 114 or a gain buffer circuit comprises transistors M2, M3, M4, M5, M6, M7, M9 and M10 as shown in Fig.3) coupled to the input terminal (Figs. 2 shows driver circuit is coupled to source terminals of M2&M3 are coupled to V.sub.supply are equivalent to first terminal. Examiner noted that Vsupply and Vin can be the same voltage, thus the source terminals of M2&M3 and drain terminal of transistor 112 can have same input terminal) and the pass transistor (transistor 112), and configured to control the pass transistor (I2 current flow through drive circuit 12 and I3 are configured to control transistor 112); and a low-pass filter circuit (a compensation network 120, see parag.0019, lines 1-3. Examiner noted that compensation network perform to filter and compensate the stability of the feedback loop, thus equivalent to LPF) coupled to the 
In re to claim 11, Cui discloses (Figs.2-3), wherein: the buffer transistor (M2, M3, M4, M5, M6, M7, M9 and M10 as shown in Fig.3) comprises a body terminal (transistor M7 configured in parallel with diode D0); and the low-pass filter circuit (a compensation network 120)  is coupled to the body terminal (a compensation network 120 is coupled to anode terminal of diode D0 ) and configured to modulate the body terminal responsive to the transient at the input terminal (diode D0 is configured to prevent reverse and transient current from the V.supply thru transistor M1. Furthermore, see parag.0013) 
In re to claim 14, Cui discloses (Figs.2-3), further comprising: a voltage divider (feedback circuit network 118) coupled to the output terminal (R1 terminal coupled to the output terminal at Vout);  ; a reference voltage circuit (feedback circuit network 118) configured to generate a reference voltage (Vref circuit is coupled to the transistor of error amplifier circuit 116); and an error amplifier configured (error amplifier circuit 116) to generate a difference voltage (error amplifier circuit 16 which generates an error signal Vc)based on a difference of the reference voltage (Vref) and an output of the voltage divider (Vfb).  
In re to claim 15, Cui discloses (Figs.2-3),, wherein: the buffer transistor (driver circuit 114 or a gain buffer circuit comprises transistors M2, M3, M4, M5, M6, M7, M9 and M10  .
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cui “20170090493” in view of Higuchi “20120242307”.
In re to claim 16, Cui discloses power system (Figs. 2-3 shows Low quiescent current linear regulator, see title), comprising: a load circuit (capacitor C.sub.load is configured at the output); and a voltage regulator (Figs. 2-3 shows linear regulator) comprising: an input terminal  adapted to be coupled to a battery (drain terminal of 112 is coupled to power source of Vin); an output terminal coupled to the load circuit (source terminal of 112 is coupled to a connection terminal of capacitor C.sub.load at V.sub.out); a pass transistor (power transistor 112) comprising: a first terminal (drain terminal of 112) coupled to an input terminal (drain terminal is coupled to the V.sub. in. Examiner noted 
Cui discloses an input terminal coupled to Vin but fails to teach having a battery.
However, Higuchi teaches a power supply circuit includes a regulator 45 (Fig. 2) having battery (the drain 41d is connected to the power supply line 31. The drain 41d is supplied with power from a battery or the like through the power supply line 31, see parag.0024, lines 3-6) and that, as a whole, provides a power supply circuit capable of continuously outputting power corresponding to a load condition of a load even in a case where a voltage across an external power supply drops when the load is in a light load condition, thus capable of continuously outputting power leads to improve the efficiency and reliability of the power supply (refer to para [0008, lines 1-4]).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the voltage regulator of Cui to include battery as taught by Higuchi to provide capable of continuously outputting power leads to improve the efficiency and reliability of the power supply 
Allowable Subject Matter
8. Claims 2-7, 12-13 and 17-20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 2, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a resistor comprising: a first terminal coupled to the input terminal; and a second terminal coupled to the fourth terminal of the buffer transistor.”
In re to claim 3, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a capacitor comprising: a first terminal coupled to the fourth terminal of the buffer transistor; and a second terminal coupled to the third terminal of the buffer transistor.”
In re to claim 4, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a diode comprising: an anode terminal coupled to the input terminal; and a cathode terminal coupled to the fourth terminal of the buffer transistor.”
In re to claim 5, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a diode comprising: an anode terminal coupled to the fourth terminal of the buffer transistor; and a cathode terminal coupled to the input terminal.”
In re to claim 6, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a field effect transistor comprising: a first terminal coupled to the input terminal; a second terminal coupled to the fourth terminal of the buffer transistor; and a third terminal coupled to the fourth terminal of the buffer transistor.”
In re to claim 7, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a first diode comprising: an anode terminal coupled to the input terminal; and a cathode terminal; and 4300-0852US v313TI-90939 a second diode comprising: an anode terminal coupled to the cathode terminal of the first diode; and a cathode terminal coupled to the fourth terminal of the buffer transistor.”
In re to claim 12, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a resistor comprising: a first terminal coupled to the input terminal; and 4300-0852US v315TI-90939 a second terminal coupled to the body terminal; and a capacitor comprising: a first terminal coupled to the body terminal; and a second terminal coupled to the drain terminal.”
In re to claim 13, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the clamp circuit comprising: a field effect transistor connected as a diode and coupled to the input terminal and the body terminal; and a first diode and a second diode connected in series, and coupled to the input terminal and the body terminal.”
In re to claim 17, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a resistor comprising: a first terminal coupled to the input terminal; and a second terminal coupled to the fourth terminal of the buffer transistor; and a capacitor comprising: a first terminal coupled to the fourth terminal of the buffer transistor; and a second terminal coupled to the third terminal of the buffer transistor.”
In re to claim 18, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a first diode comprising: an anode terminal coupled to the input terminal; and a cathode terminal coupled to the fourth terminal of the buffer transistor; a second diode comprising: an anode terminal coupled to the fourth terminal of the buffer transistor; and a cathode terminal coupled to the input terminal.”
In re to claim 19, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a field effect transistor comprising: a first terminal coupled to the input terminal; 4300-0852US v318TI-90939 a second terminal coupled to the fourth terminal of the buffer transistor; and a third terminal coupled to the fourth terminal of the buffer transistor.”
In re to claim 20, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a first diode comprising: an anode terminal coupled to the input terminal a cathode terminal; and a second diode comprising: an anode terminal coupled to the cathode terminal of the first diode; and a cathode terminal coupled to the fourth terminal of the buffer transistor.”
Examiner Notes
9. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. 
/SISAY G TIKU/Examiner, Art Unit 2839